     Case: 1:18-cv-07914 Document #: 47 Filed: 05/10/19 Page 1 of 1 PageID #:291

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                 Eastern Division

The Board of Education of the City of Chicago
                                                       Plaintiff,
v.                                                                     Case No.:
                                                                       1:18−cv−07914
                                                                       Honorable Andrea
                                                                       R. Wood
Betsy DeVos, et al.
                                                       Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, May 10, 2019:


        MINUTE entry before the Honorable Andrea R. Wood: Status hearing held.
Pursuant to the discussion held in open court, Defendant's motion to dismiss [34] is taken
under advisement for ruling. Status hearing set for 6/25/2019 at 9:00 AM. Mailed
notice(ef, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
